DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comments
The examiner has cited particular columns and line numbers, paragraphs, or figures in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as obvious over Nakamura et al. (US 2015/0035634).
	Regarding claim 1, Nakamura discloses a coil component comprising a base body constituted of a metal magnetic powder-containing resin and having a pair of side surfaces [0038], and a coil connecting between the pair of side surfaces inside the base body, the coil is constituted of a rectangular wire wound in two layers around a predetermined coil axis (all Figs) the rectangular wire includes a conducting wire [0023] and an insulating coating (41, 21) covering a surface of the conducting wire (33A)  Nakamura fails to explicitly disclose a separation distance between the conducting wire of an upper layer and the conducting wire of a lower layer of the rectangular wire is longer than twice a thickness of the insulation coating in a portion covering a surface of the conducting wire parallel to the coil axis.  However, Nakamura discloses that the separation distance is 25-75 µm and the thickness of the insulation coating parallel to the coil axis is 5-20 µm and that all values within the range appears to be functionally equivalent (all Figs; [0021], [0027]). 
It would have been obvious to choose any disclosed values from the disclosed ranges based on the desired magnetic characteristics and inductances [0070] and that choosing any values from within the disclosed ranges including values of separation distance that are twice that of the insulation thickness values given the apparent suitability of all disclosed values would have rendered the claimed relationship obvious in the absence of showing criticality.
	Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nakamura’s disclosed values to the claimed relationship, since it has been held that where the general conditions of a claim are disclosed in the prior art to improve magnetic characteristics and inductances [0070], discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
	Regarding claim 2, Nakamura discloses a spacer interposed between the upper layer and the lower layer of the rectangular wire ([0021], All Figs).
	Regarding claim 3, Nakamura discloses a thickness of the insulation coating in a portion covering a lower surface of the conducting wire of the upper layer and a thickness of the insulation coating in a portion covering a lower surface of the conducting wire of the upper layer and at thickness of the insulation coating in a portion covering an upper surface of the conducting wire of the lower layer is 8-15 µm [0022] and the insulation coating in a portion covering a surface of the conducting wire parallel to the coil axis is 5-20 µm [0027] and that all values within the range appears to be functionally equivalent.  It would have been obvious to choose any thickness from that range to satisfy the claimed relationship based on the desired insulating properties and that choosing thickness values would have rendered the claimed relationship between layer thicknesses obvious in the absence of showing criticality.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA N CHAU whose telephone number is (571)270-5835. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Linda Chau
/L.N.C/Examiner, Art Unit 1785    

/Holly Rickman/Primary Examiner, Art Unit 1785